RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2009-17T4

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

J.P.,

          Defendant-Appellant,

and

S.R.,

     Defendant.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF L.P.,

     a Minor.
______________________________

                    Argued January 25, 2019 – Decided February 22, 2019

                    Before Judges Simonelli, Whipple and DeAlmeida.
              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FG-02-0062-16.

              Anastasia P. Winslow, Designated Counsel, argued the
              cause for appellant (Joseph E. Krakora, Public
              Defender, attorney; Anastasia P. Winslow, on the
              briefs).

              Natasha C. Fitzsimmons, Deputy Attorney General,
              argued the cause for respondent (Gurbir S. Grewal,
              Attorney General, attorney; Jason W. Rockwell,
              Assistant Attorney General, of counsel; Natasha C.
              Fitzsimmons, on the brief).

              Margo E.K. Hirsch, Designated Counsel, argued the
              cause for minor (Joseph E. Krakora, Public Defender,
              Law Guardian, attorney; Meredith A. Pollock, Deputy
              Public Defender, of counsel; Margo E.K. Hirsch, on the
              brief).

PER CURIAM

        Defendant J.P. (Father) appeals from the December 15, 2017 judgment of

the Family Part terminating his parental rights to his daughter L.P. 1 We affirm.

                                          I.

        The following facts are derived from the record. S.R. (Mother) gave birth

to L.P. in 2006. L.P.'s parents have a long history of substance abuse that has

significantly interfered with their ability to provide the child with emotional and



1
    We use initials to protect the privacy of the parties.
                                                                           A-2009-17T4
                                           2
economic support, and a stable home for much of her life. The family first

became known to the Division of Child Protection and Permanency (DCPP) in

2006 when it received a referral that Mother was pregnant with L.P. and wanted

to give the child up for adoption because Father used drugs, was on probation,

and was physically abusive.     After consultation with a DCPP caseworker,

Mother did not surrender her parental rights to L.P.

      On May 1, 2012, DCPP received a referral that Mother was abusing

OxyContin, Suboxone, and Prozac, and had not been seen in four days. During

an investigation, Mother tested positive for opiates. At that time, L.P. was in

the care of Father, who was residing in his mother's home. A week later, Father

tested positive for cocaine.

      As a result, DCPP filed an emergency Dodd removal of L.P.2 The child

was removed from Father and placed with her paternal grandmother, who was

to supervise visits between Father and L.P. Father enrolled in a treatment

program, where he admitted drug use since the age of thirteen, but was

discharged four months later for non-compliance. After a fact-finding hearing,




2
  A Dodd removal is an emergency removal of a child from a parent's custody
without a court order pursuant to N.J.S.A. 9:6-8.21 to -8.82, known as the Dodd
Act. N.J. Div. of Youth & Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).
                                                                       A-2009-17T4
                                       3
which Father failed to attend, the court found that he abused and neglected L.P.

by using cocaine while she was in his care, placing her at risk of harm.

      In May 2013, the court approved DCPP's recommended permanency plan

to terminate the parental rights of Father and Mother, followed by adoption of

L.P. In the following months, Father did not visit with L.P. He provided a

DCPP caseworker with what turned out to be a fake address, and missed several

appointments for a substance abuse evaluation. Father next visited L.P. in

February 2014, when his mother brought her to New York, where he was living.

      On February 21, 2014, Father was arrested for driving with a suspended

license. He was found to be in possession of heroin and marijuana. Less than a

month later, on March 1, 2014, Father was again arrested for possession of

heroin with intent to distribute.

      Shortly thereafter, DCPP returned custody of L.P. to Mother, who had

complied with services and remediated her drug use. Visits between Father and

L.P. were to be supervised because he was not complying with services. At the

time, Father indicated to a DCPP caseworker that he was "happy" that L.P. had

been reunited with Mother and saw no reason to engage in services.

      In March 2015, Father was arrested for driving with a suspended license.

In the aftermath of his arrest, Father admitted he was using heroin, crack, and


                                                                           A-2009-17T4
                                       4
marijuana. In April 2015, Father attended a detox program. He thereafter

entered a twelve-month inpatient substance abuse treatment program. During

treatment, Father admitted to daily use of thirty to forty bags of heroin, as well

as use of cocaine, and excessive alcohol consumption.

      A month later, Mother relapsed on heroin. DCPP then filed a Dodd

removal of L.P. The child was placed with her maternal grandparents, with

whom she had been living. Because Father was in an inpatient substance abuse

treatment program, he was not available as a caretaker for L.P. DCPP provided

monthly supervised visits between Father and L.P. at his program.

      While in the treatment program, Father admitted he sold drugs to gang

members, one or more of whom had threatened him. Because of the security

threat, in August 2015, Father was discharged from the program. DCPP sought

to continue Father's treatment elsewhere, but he rejected various alternative

programs identified by DCPP.

      On August 31, 2015, Father was arrested in Pennsylvania after selling

heroin. He was charged with criminal conspiracy and felony distribution of a

controlled dangerous substance, and jailed to await trial. L.P. asked that she not

be made to visit her father in jail. The court suspended visitation, given the long

trip to the facility, and the conditions at the jail, which included the use of a non-


                                                                              A-2009-17T4
                                          5
contact, glass partition for visits. DCPP provided Father with regular updates

on L.P. while he was awaiting trial. Father was convicted of the distribution

charge and sentenced to twenty to sixty months in prison.

      DCPP provided services to Father while he was incarcerated in various

Pennsylvania prisons, including three psychological evaluations and a bonding

assessment of Father and L.P. A DCPP caseworker visited Father on a monthly

basis to keep him apprised of L.P.'s status and court proceedings. Father did not

want L.P. to visit him while he was incarcerated. DCPP instead facilitated

continued telephone contact between Father and L.P. During his incarceration,

Father engaged in services provided by the prison, including relapse prevention,

Alcoholics Anonymous, and a drug education program.

      On June 14, 2016, DCPP filed a complaint seeking to terminate the

parental rights of Mother and Father to L.P. Mother thereafter voluntarily

surrendered her parental rights to the maternal grandparents. On August 14,

2017, Father was transferred on parole to a halfway house in Pennsylvania. He

is to remain on parole until 2020. DCPP arranged for in-person, biweekly visits

with L.P. At the time of trial, he had been sober since his imprisonment.

      A trial commenced on September 11, 2017.              At the time, Father

anticipated his release from the halfway house, but had not secured permanent


                                                                         A-2009-17T4
                                       6
employment or stable housing. DCPP did not consider him to be a viable option

for permanency for L.P., as he was unlikely to be able to provide a safe, stable,

and appropriate home for her in the foreseeable future. An expert testified that

Father has a personality disorder, "strong anti-social tendencies," and was at a

high risk to relapse "into an antisocial lifestyle that includes drug abuse,

engaging in criminal activity, impulsiveness, poor judgment and irresponsible

behavior." The expert opined that Father would have to secure work, sobriety,

and stable, safe, and independent shelter for at least three years before he could

be considered appropriate to care for L.P. The expert also testified that were

Father to regain custody of L.P., and then relapse, she would be traumatized by

having her custody transferred yet again.

      J.P.'s maternal grandparents, with whom she had resided since August

2015, expressed their desire to adopt L.P. They were willing to permit Father

to have supervised visitation with L.P. in the event his parental rights were

terminated. The maternal grandparents had regularly allowed L.P. to visit her

paternal grandmother and other members of her paternal family. L.P. expressed

her desire to be adopted by her maternal grandparents.

      At a bonding evaluation conducted during his incarceration, Father acted

appropriately and L.P. responded well. However, an expert opined that despite


                                                                          A-2009-17T4
                                        7
her comfort with Father, L.P. does not know him as a predictable, consistent,

and reliable parent and that her attachment to him is insecure. The expert opined

that while L.P. would be upset if Father's parental rights were terminated, she

would not suffer emotional harm.

      This contrasts with the expert testimony regarding the bond between L.P.

and her maternal grandparents. The expert described that bond as secure, and

opined that L.P. is aware of her parents' substance abuse addictions and that her

maternal grandparents have been providing her with stability and safety. She

perceives them as parental figures, and calls them "grammy and poppy," rather

than "mom and dad," signifying her understanding of the situation. The expert

opined that L.P. would suffer serious and enduring harm were she to be

separated from her maternal grandparents, and that delaying permanency for

L.P. to give Father additional time to achieve stability and demonstrate long-

term sobriety would be harmful to L.P. and create additional stress for her.

      Father presented no witnesses on his behalf. The opinions of the expert

called by DCPP, therefore, were not controverted.

      On December 15, 2017, the trial court issued a comprehensive written

opinion in which it concluded that DCPP had satisfied each of the four prongs




                                                                         A-2009-17T4
                                       8
set forth in N.J.S.A. 30:4C-15.1(a), and that termination of Father's parental

rights to L.P. was warranted.

      This appeal followed. Father argues that the trial court erred with respect

to the strength of DCPP's evidence as to each prong of the statute. While he

argues that it was error to terminate his parental rights to L.P., he does not seek

custody of the child. He instead asks this court to vacate the order terminating

his parental rights, and to direct that L.P. remain in the custody of her maternal

grandparents, while he maintains the right to visit the child. L.P.'s law guardian

supports the trial court's decision.

                                        II.

      Our scope of review on appeal from an order terminating parental rights

is limited. N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007).

We will uphold a trial judge's factfindings if they are "supported by adequate,

substantial, and credible evidence." N.J. Div. of Youth & Family Servs. v. R.G.,

217 N.J. 527, 552 (2014). "We accord deference to factfindings of the family

court because it has the superior ability to gauge the credibility of the witnesses

who testify before it and because it possesses special expertise in matters related

to the family." N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448

(2012); see Cesare v. Cesare, 154 N.J. 394, 413 (1998). "Only when the trial


                                                                           A-2009-17T4
                                        9
court's conclusions are so 'clearly mistaken' or 'wide of the mark' sh ould an

appellate court intervene and make its own findings to ensure that there is not a

denial of justice." N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104

(2008) (quoting G.L., 191 N.J. at 605). We also accord deference to the judge's

credibility determinations "based upon his or her opportunity to see and hear the

witnesses." N.J. Div. of Youth & Family Servs. v. R.L., 388 N.J. Super. 81, 88

(App. Div. 2006). No deference is given to the court's "interpretation of the

law" which is reviewed de novo. D.W. v. R.W., 212 N.J. 232, 245-46 (2012).

      When terminating parental rights, the court focuses on the "best interests

of the child standard" and may grant a petition when the four prongs set forth in

N.J.S.A. 30:4C-15.1(a) are established by clear and convincing evidence. In re

Guardianship of K.H.O., 161 N.J. 337, 347-48 (1999).           "The four criteria

enumerated in the best interests standard are not discrete and separate; they

relate to and overlap with one another to provide a comprehensive standard that

identifies a child's best interests." Id. at 348.

      N.J.S.A. 30:4C-15.1(a) requires the Division to prove:

             (1)   The child's safety, health, or development has
                   been or will continue to be endangered by the
                   parental relationship;

             (2)   The parent is unwilling or unable to eliminate the
                   harm facing the child or is unable or unwilling to

                                                                          A-2009-17T4
                                         10
                   provide a safe and stable home for the child and
                   the delay of permanent placement will add to the
                   harm. Such harm may include evidence that
                   separating the child from his resource family
                   parents would cause serious and enduring
                   emotional or psychological harm to the child;

            (3)    The division has made reasonable efforts to
                   provide services to help the parent correct the
                   circumstances which led to the child's placement
                   outside the home and the court has considered
                   alternatives to termination of parental rights; and

            (4)    Termination of parental rights will not do more
                   harm than good.

      After carefully reviewing Father's arguments in light of the record and

applicable legal principles, we are convinced there is substantial credible

evidence supporting the trial judge's findings of fact and legal conclusion that it

was in L.P.'s best interests to terminate Father's parental rights. We address the

four statutory prongs in turn.

      1.    Prong One.

      The first prong requires DCPP to establish that "[t]he child's safety,

health, or development has been or will continue to be endangered by the

parental relationship[.]" N.J.S.A. 30:4C-15.1(a)(1). "[T]he Division must prove

harm that 'threatens the child's health and will likely have continuing deleterious




                                                                           A-2009-17T4
                                       11
effects on the child.'" N.J. Div. of Youth & Family Servs. v. A.L., 213 N.J. 1,

25 (2013) (quoting K.H.O., 161 N.J. at 352).

      The harm need not be physical, as "[s]erious and lasting emotional or

psychological harm to children as the result of the action or inaction of their

biological parents can constitute injury sufficient to authorize the termination of

parental rights." In re Guardianship of K.L.F., 129 N.J. 32, 44 (1992). The

focus of the harm is not on an isolated incident, but rather "the focus is on the

effect of harms arising from the parent-child relationship over time on the child's

health and development." K.H.O., 161 N.J. at 348. "Moreover, '[c]ourts need

not wait to act until a child is actually irreparably impaired by parental

inattention or neglect.'" Div. of Child Prot. & Perm. v. E.D.-O., 223 N.J. 166,

178 (2015) (alteration in original) (quoting In re Guardianship of DMH, 161
N.J. 365, 383 (1999)).

      The harm may be established by "a delay in establishing a stable and

permanent home . . . ." DMH, 161 N.J. at 383. "A parent's withdrawal of . . .

solicitude, nurture, and care for an extended period of time is in itself a harm

that endangers the health and development of the child."                 Id. at 379.

Additionally, a parent's "persistent failure to perform any parenting functions

and to provide . . . support for [the child] . . . constitutes a parental harm to that


                                                                              A-2009-17T4
                                         12
child arising out of the parental relationship [that is] cognizable under N.J.S.A.

30:4C-15.1(a)(1) and (2)." Id. at 380.

      The trial court concluded the first prong was established because L.P. was

harmed by Father's inability to provide a safe and stable home for her, and his

failure to address his longstanding drug addiction for most of her life. In

addition, the trial court found that Father harmed L.P. by engaging in criminal

activity that resulted in his incarceration for approximately two years.

      Father argues that the trial court's finding that his drug use harmed L.P.

was erroneous because the record contains no evidence that he ever was

intoxicated or under the influence of narcotics in L.P.'s presence. In addition,

he argues that the trial court erred by weighing the time he spent away from L.P.

in treatment programs against him. He contends that the court's analysis creates

a disincentive to seek medical attention for drug addiction.

      The record clearly and convincingly supports the trial court's decision.

Father has not provided a stable, nurturing, and secure home for L.P. since at

least May 2012, when he tested positive for cocaine while L.P. was in his

custody. In the years that followed, Father continued to use cocaine, heroin, and

other narcotics. He engaged in criminal activity related to the distribution of

heroin, and, by his admission, sold drugs to gang members. Father's criminal


                                                                           A-2009-17T4
                                       13
acts resulted in a lengthy period of incarceration, during which he was separated

from L.P., who was a preteen effectively growing up without her father. She

had no physical contact with Father for most of his imprisonment. While not

determinative, "[a] parent's lengthy incarceration is a material factor which bears

on whether parental rights should be terminated." R.G., 217 N.J. at 555 (quoting

In re Adoption of Children by L.A.S., 134 N.J. 127, 143 (1993)).

      The trial court accepted the testimony of DCPP's expert that Father's

substance abuse and absences had been "profoundly detrimental" to L.P. In fact,

the record reveals that L.P. refused to meet Father for a bonding evaluation while

he was in prison, and was able to do so only after therapeutic intervention. L.P.

had, since shortly after her first separation from her parents, been experiencing

symptoms consistent with sustained psychological distress.

      At the time of trial, Father had experienced some success at remaining

free from substance abuse. Notably, the vast majority of the time he was sober

was while he was in the controlled environment of a prison or a halfway house.

While recognizing this achievement, the trial court accepted an expert's

testimony that Father is a high risk to relapse upon his return to the community,

given his history of drug abuse and anti-social personality traits.




                                                                           A-2009-17T4
                                       14
      Nor do we agree with Father's contention that the trial court weighed

Father's time in substance abuse treatment against him. In its findings of fact,

the trial court noted that Father was unavailable as a placement for L.P. at the

time of Mother's surrender of her parental rights because he was in treatment.

The notation merely explains why Father was not considered as a placement for

L.P. Moreover, the time that Father spent in inpatient treatment was limited.

His most extended absence from L.P.'s life was during his incarcerations.

      2.    Prong Two.

      "The second prong, in many ways, addresses considerations touched on in

prong one." F.M., 211 N.J. at 451. The focus is on parental unfitness. K.H.O.,
161 N.J. at 352; DMH, 161 N.J. at 378-79. In considering this prong, the court

should determine whether it is reasonably foreseeable that the parent can cease

to inflict harm upon the child. N.J. Div. of Youth & Family Servs. v. A.W., 103
N.J. 591, 607 (1986). The second prong may be satisfied

            by indications of parental dereliction and
            irresponsibility, such as the parent's continued or
            recurrent drug abuse, the inability to provide a stable
            and protective home, the withholding of parental
            attention and care, and the diversion of family resources
            in order to support a drug habit, with the resultant
            neglect and lack of nurture for the child.

            [K.H.O., 161 N.J. at 353.]


                                                                        A-2009-17T4
                                      15
"Prong two may also be satisfied if 'the child will suffer substantially from a

lack of . . . a permanent placement and from the disruption of [the] bond with

foster parents.'" F.M., 211 N.J. at 451 (alteration in original) (quoting K.H.O.,
161 N.J. at 363).

      The trial judge found that although Father has had a period of sobriety

during his incarceration, his plans for providing a stable and secure environment

for L.P. were not realistic. The court accepted the expert's testimony that Father

was likely to relapse to a life of antisocial behavior, including drug use. In

addition, the court accepted the expert's opinion that Father would have to

maintain a period of three years of sobriety, employment, and stability in

housing to be considered as a caregiver for L.P. The court determined that this

was too long a period to wait for permanency for L.P., who spent a good portion

of her childhood without support from Father, and uncertain as to her future

stability. The court found that such a delay would visit further harm on L.P.

      Father argues that the trial court erred when it accepted the expert's

opinion regarding the length of time necessary for him to establish his sobriety

and appropriateness as a parent for L.P. In addition, he argues that the court

gave too little weight to his efforts at rehabilitation before his incarceration, and

his sobriety and program participation while in prison.


                                                                             A-2009-17T4
                                        16
      Our review of the record leads us to conclude that there is sufficient

credible evidence supporting the trial court's conclusion that the DCPP satisfied

the second statutory prong by clear and convincing evidence.           The court

accepted the only expert testimony offered: that Father had an insufficient period

of sobriety to establish that he was an appropriate placement for L.P.           In

addition, we note that Father does not seek custody of his daughter. He instead

demands that she remain in the custody of her grandparents, without

permanency, so Father can have a right to visit her. He is, therefore, not arguing

that he can provide a safe and stable home for L.P., but that he does not want to

have his right to visit the child disturbed.

      3.     Prong Three.

      Under prong three, the trial court must consider whether DCPP "made

reasonable efforts to provide services to help the parent correct the

circumstances which led to the child's placement outside the home . . . ."

N.J.S.A. 30:4C-15.1(a)(3). DCPP's efforts must be analyzed "with reference to

the circumstances of the individual case[,]" including the parent's degree of

participation. DMH, 161 N.J. at 390.

      N.J.S.A. 30:4C-15.1(c) defines reasonable efforts as those reasonable

"attempts by an agency authorized by [DCPP] to assist the parents in remedying


                                                                          A-2009-17T4
                                        17
the circumstances and conditions that led to the placement of the child and in

reinforcing the family structure[.]"        The statute sets forth examples of

"reasonable efforts," including but not limited to:

            (1)   consultation and cooperation with the parent in
                  developing a plan for appropriate services;

            (2)   providing services that have been agreed upon, to
                  the family, in order to further the goal of family
                  reunification;

            (3)   informing the parent at appropriate intervals of
                  the child's progress, development, and health;
                  and

            (4)   facilitating appropriate visitation.

            [Ibid.]

      The trial court found that DCPP provided numerous services to Father in

an attempt to reunify him with L.P. The agency identified treatment programs

for Father, facilitated his visitation with L.P., arranged for telephonic contact

between Father and L.P. during his incarceration, and provided psychological

and bonding evaluations and frequent communications regarding the status of

L.P. and judicial proceedings.

      Father disputes the extent of DCPP's efforts to assist him in addressing his

substance abuse. In addition, he argues that DCPP should have considered as

an alternative to terminating his parental right allowing L.P. to remain in the

                                                                          A-2009-17T4
                                       18
custody of her maternal grandparents, effectively under kinship legal

guardianship (KLG). We find these arguments unpersuasive.

      The record contains clear and convincing evidence that DCPP assisted

Father with addressing his substance abuse. There are many instances in the

record documenting Father's failure to complete treatment programs, attend

evaluations, and assist with placements. At one point, he gave DCPP a fake

address and avoided communications from the agency.            Despite Father's

resistance, DCPP persisted in its efforts to assist him in addressing the harm he

was visiting on L.P. by his drug use, and criminal behavior related to drugs.

      In addition, DCPP considered alternatives to termination of Father's

parental rights, including KLG. The statutory prerequisite for KLG is that

adoption is "neither feasible nor likely[.]" N.J.S.A. 3B:12A-1(b); N.J.S.A.

3B:12A-6(d)(3). The legislative intent is a preference for adoption as the most

permanent plan for children who cannot be returned to their parents. N.J.S.A.

3B:12A-1(b) and (c). KLG is not a defense to termination of parental rights.

N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 510 (2004). Nor is it

a substitution for adoption. Ibid. It is, instead, a method providing as much

permanency as possible for children for whom adoption is not feasible or likely,

unless they reach the age of eighteen. Ibid.


                                                                         A-2009-17T4
                                      19
      Here, L.P.'s maternal grandparents are eager to adopt her.            DCPP

discussed KLG with them and they rejected the concept. They would like to

provide a permanent and stable home to L.P., and give her the support and

security that comes with adoption. The maternal grandparents told an expert

that years of delays in achieving permanency are "tormenting" L.P. KLG would

not provide L.P. with the permanence she understandably desires after years of

insecurity visited upon her by her biological parents.

      Nor do we find support for Father's contention that DCPP failed to

consider his mother as a placement for L.P. While L.P. was for a time in the

custody of her paternal grandmother, she thereafter was placed with her mother.

When Mother relapsed, L.P. was residing with her maternal grandparents. There

is no indication in the record that L.P.'s paternal grandmother made herself

available as a placement option for L.P. at that time, or objected to her placement

with her maternal grandparents. To the contrary, the court found that L.P.'s

grandparents have a positive relationship, and that L.P. regularly visited her

paternal grandmother and family members while in the custody of her maternal

grandparents. If the paternal grandmother believed she was the better placement

for L.P., and was willing to take custody of the child, she did not make that

known to DCPP.


                                                                           A-2009-17T4
                                       20
         4.    Prong Four.

         The fourth prong requires DCPP to show "[t]ermination of parental rights

will not do more harm than good." N.J.S.A. 30:4C-15.1(a)(4). Termination of

parental rights poses a risk to children due to the severing of the relationship

with their natural parents, but it is based "on the paramount need the children

have for permanent and defined parent-child relationships." K.H.O., 161 N.J. at

355 (quoting In re Guardianship of J.C., 129 N.J. 1, 26 (1992)).

         Thus, "the fourth prong of the best interests standard [does not] require a

showing that no harm will befall the child as a result of the severing of biological

ties."    K.H.O., 161 N.J. at 355.      Prong four "serves as a fail-safe against

termination even where the remaining standards have been met." G.L., 191 N.J.

at 609. "[T]he question to be addressed under [prong four] is whether, after

considering and balancing the two relationships, the child will suffer a greater

harm from the termination of ties with her natural parents than from permanent

disruption of her relationship with her foster parents." N.J. Div. of Youth &

Family Servs. v. I.S., 202 N.J. 145, 181 (2010) (quoting In re Guardianship of

J.N.H., 172 N.J. 440, 478 (2002)).

         Generally, to prove the fourth prong, DCPP "should offer testimony of a

well qualified expert who has had full opportunity to make a comprehensive,


                                                                            A-2009-17T4
                                         21
objective, and informed evaluation of the child's relationship with both the

natural parents and the foster parents." F.M., 211 N.J. at 453 (quoting N.J. Div.

of Youth & Family Servs. v. M.M., 189 N.J. 261, 281 (2007)); See R.G., 217
N.J. at 564 (finding the Division's position lacked support because "no bonding

evaluation was conducted"); N.J. Div. of Youth & Family Servs. v. A.R., 405
N.J. Super. 418, 432 (App. Div. 2009) (affirming an order denying the

termination of parental rights where no bonding evaluation was conducted).

      Here, the trial court relied on expert testimony that L.P. had a secure and

enduring parental bond with her maternal grandparents. The court found that

her bond with Father, on the other hand, was "insecure 'at best.'" The court

recognized that Father and L.P. had a positive experience during a prison visit.

However, the court accepted the expert's testimony that during an evaluation

Father displayed a grandiose, unrealistic opinion of himself and his ability to

provide for L.P. The expert found this behavior to be consistent with a years-

long pattern of Father making promises to L.P. that he did not keep, leading to

her disappointment and emotional pain. The court found the one-hour positive

visitation to be insufficient to overcome concerns about Father's ability to

provide security to L.P.




                                                                         A-2009-17T4
                                      22
      The court also accepted the expert's testimony that severing L.P.'s bond to

her maternal grandparents would lead to serious and enduring harm to the child.

The maternal grandparents are the only consistent parental figures L.P. has

known. The court accepted the expert's opinion that Father would be unable to

mitigate this harm, given his underlying antisocial personality disorder, which

makes him unable to recognize the needs of L.P. and put those needs before his

own. In addition, the court adopted the expert's testimony that L.P. will not

suffer any serious or enduring harm if Father's parental rights were terminated. 3

Father offered no conflicting expert testimony.

      The expert testimony provides clear and convincing evidence supporting

the trial court's conclusion that DCPP established the fourth prong of the best

interests of the child test.

      Affirmed.




3
  The court noted that while the maternal grandparents' intentions of permitting
future supervised contact between Father and L.P. cannot be enforced legally
once they adopt L.P., they have consistently allowed such contact in the past.
The court also noted that the maternal grandparents had made arrangements to
have L.P. visit with paternal relatives twice a month. The court found that it had
no basis to believe that the maternal grandparents would prevent L.P. from
having contact with her father or his family were they to adopt L.P.
                                                                          A-2009-17T4
                                       23